DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of application 16/390,267. Claims 1-21 are currently pending.

Election/Restrictions
	Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 14, 2021.
	Applicant's election with traverse of Species I, including claims 1-12 and 17-21, in the reply filed on May 14, 2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden on the examiner to examine all of the species together.  This is not found persuasive because the control means of each species is unique and would require its own search. Electric, hydraulic, and braking controls are all in different search areas. Additionally, the structure difference between Species I (figures 5 and 6) and Species II (figures 7 and 8) including the position of the toothed sheave, the position of the motor, and the mounting method of the control means creates the need to search in multiple areas that do not fully overlap.
	The requirement is still deemed proper and is therefore made FINAL.
	
Information Disclosure Statement
	The information disclosure statement filed April 22, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. References DE 859362 C, DE 457695 C, and DE 460448 C do not have corresponding concise explanations of their relevance.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as 	a means or step for performing a specified function without the recital of structure, material, or acts 	in support thereof, and such claim shall be construed to cover the corresponding structure, material, 	or acts described in the specification and equivalents thereof. 

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
	An element in a claim for a combination may be expressed as a means or step for performing a 	specified function without the recital of structure, material, or acts in support thereof, and such claim 	shall be construed to cover the corresponding structure, material, or acts described in the 	specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1, line 13 introduces the limitation “control means” along with functional language “for controlling rotation of each said rotatably mounted circular rim member” and no corresponding structure. The control means structure described in the specification includes at least one of:
an electrically controllable motor (paragraph [0027], lines 1-2),
a releasable locking mechanism (paragraph [0038], line 2),
a hydraulic motor (paragraph [0042], line 2), or
a brake (paragraph [0043], line 2).
	Claim 19, line 2 introduces the limitation “tension sensing means” along with functional language “for sensing individual tension of a rope” and no corresponding structure. The tension sensing means structure described in the specification includes at least one of:
a torque sensor (paragraph [0061], line 2), or
a load sensor (paragraph [0062], line 2).

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out 	and distinctly claiming the subject matter which the inventor or a joint inventor regards as the 	invention.
		

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly 	claiming the subject matter which the applicant regards as his invention.


	Claims 1-12 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each said rotatably mounted circular rim member” in lines 8-9 and lines 13-14, it is unclear which of the one or more rotatably mounted circular members this limitation is referring to.
	Claim 6 recites the limitation “each said rotatably mounted circular rim member” in lines 1-2, it is unclear which of the one or more rotatably mounted circular members this limitation is referring to.
	Claim 9 recites the limitation “the inside space” in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Claim 11 recites the limitation “the rotatably mounted circular rim members” in lines 2-3, it is unclear which of the one or more rotatably mounted circular members this limitation is referring to.
	Claim 12 recites the limitation “the rotatably mounted circular rim members” in lines 2-3, it is unclear which of the one or more rotatably mounted circular members this limitation is referring to.
	Claim 19 recites the limitation “a rotatably mounted circular rim member” in line 3, does this limitation refer to one of the “one or more rotatably mounted circular rim members” recited in claim 1, or is this a new limitation? It is also unclear to what “said rotatably mounted circular rim member” in line 4 of claim 19 is referring.
	Claim 20 recites the limitation “said rotatably mounted circular rim member” in line 3, it is unclear which rotatably mounted circular member this limitation is referring to.
	Claim 21 recites the limitation “said rotatably mounted circular rim member” in line 2, it is unclear which rotatably mounted circular member this limitation is referring to.

Allowable Subject Matter
	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The prior art of record does not disclose or render obvious all the limitations of claim 1. Specifically, prior art fails to 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2015024187 A1 discloses a head sheave device with a plurality of circular rim members around a shaft wherein the rim members can rotate relative to each other and the shaft. The difference between the claimed invention and WO 2015024187 A1 is that the rim member that is driven (controlled rotation) is fixed to the shaft and does not rotate relative to the shaft (central cylinder in the present application). Similarly, US 4568316 A and US 3332665 A are cited to show a sheave mechanism with a plurality of circular rim members that all rotate relative to each other and freely around a shaft. US 3645519 A shows a two rope driving system for a lift with two drums rotatable relative to each other. US 10246303 B2 and US 10556777 B2 both show rope wheel assemblies with wheels for individual ropes that are rotatable relative to each other. US 0921646 A has a friction drive machine with internal friction rollers that facilitate relative rotation within the wheel. DE 102006056678 A1 is an electrical drive machine with a hollow cylinder. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M.L./Examiner, Art Unit 3654                                                                                                                                                                                                        



/DIEM M TRAN/Examiner, Art Unit 3654